Case 1:19-cv-13775-NLH-AMD Document 22 Filed 06/04/20 Page 1 of 3 PageID: 262




Writer’s email: David@iLawco.com




                                                       June 4, 2020

VIA ECF
Honorable Noel L. Hillman
Mitchell H. Cohen Building & U.S. Courthouse
Room 1050
4th & Cooper Streets
Camden, New Jersey 08101


                                        Sciore et al. v. Phung et al.
                                   Case No.: 1:18-cv-13775-NLH-AMD

Dear Judge Hillman:

        We represent the plaintiffs in the above-referenced action. We write regarding
Defendants’ Studio KP, LLC and Kelly Phung (collectively, “Defendants’”) deficient initial
disclosures and responses to Plaintiffs’ discovery requests. While Plaintiffs have attempted to
confer with counsel on these matters, Defendants have refused to have a teleconference with
counsel. Counsel for Defendants have even gone so far as to fail to provide a courtesy response
to a phone message left by my associate regarding these issues.

        On March 27, 2020 Defendants served Plaintiffs with their initial disclosures, a true and
correct copy of which is attached hereto as Exhibit A. Defendants’ disclosures as to potential
witnesses was and remains incomplete. Defendants identify 29 potential witnesses, inclusive of
themselves and Plaintiffs, but only provided addresses (all of which were attorney addresses) for
four of the non-party witnesses. Notably, seven of Defendants’ witnesses correspond to the
screen names of the John Doe defendants. Defendants only provided a phone number or no
contact information at all. Counsel for Plaintiffs attempted multiple times to have a
teleconference to meet and confer regarding Defendants’ requirement under Fed. R. Civ. P.26 to
make a good faith effort to obtain the contact information for potential witnesses. At one point,
counsel for Defendants’ emailed my office stating that “There is nothing to meet and confer
about, we will not be wasting any more time/fees addressing this.” Defendants were wholly
Case 1:19-cv-13775-NLH-AMD Document 22 Filed 06/04/20 Page 2 of 3 PageID: 263



uncooperative in Plaintiffs’ request for information they are entitled to. In light of Defendants’
obstinance, Plaintiffs attempted to obtain the information through alternative discovery means.

        On March 30, 2020, Plaintiffs served Defendants with Interrogatories, Requests for the
Production of Documents and Requests for Admittance.1 A true and correct copy of the
Interrogatories is attached hereto as Exhibit B. Specifically, Interrogatory No. 7 asked
Defendants to “Identify, including the name, address, phone number, and relation to you, each of
the John Doe Defendants as referenced in the complaint.” Interrogatory No. 10 requested that
Defendants to “Identify the home addresses of each individual identified in Defendants’ Initial
Disclosures.”

        On May 5, 2020, Defendants responded to the Interrogatories without providing a
complete answer to either Interrogatory Nos. 7 or 10. A true and correct copy of those responses
are attached hereto as Exhibit C. Plaintiffs sought to meet and confer with opposing counsel
about these and other responses, but they again refused. As requested, on May 12, 2020 Plaintiffs
sent a deficiency letter. A true and corrected copy of that letter is attached hereto as Exhibit D.
On May 13, 2020, opposing counsel emailed our office indicating that they would not be
providing additional information in response to Interrogatory Nos. 7 or 10. A true and correct
copy of that email is attached hereto as Exhibit E.

       Fed. R. Civ. P. 26 (a)(1)(E) clearly states that “a party is not excused from making its
disclosures because it has not fully investigated the case....” Further, Fed. R. Civ. P. 26 does not
only require that Defendants to produce what is “in their possession,” which is what has been
done here. See Thurby v.Encore Receivable Management, Inc., 251 F.R.D. 620 (D. Colo. 2008)
(where employer failed to satisfy its initial disclosure burden by only providing the business
address and work telephone number of potential witnesses and was required to provide home
addresses and personal phone numbers); see also Fausto v. Credigy Services Corp., 251 F.R.D.
427 (N.D. Cal. 2008) (Fed. R. Civ. P. 26 requires parties to obtain specific addresses and
telephone numbers for relevant individuals). “A party answering interrogatories is under a duty
to produce all information available to the party. A party is charged with knowledge of what its
agents know and what is in the documents available to it.” Younes v. 7-Eleven, Inc., 312 F.R.D.
692, 707 (D.N.J. 2015) (internal citations omitted).

       Defendants’ refusal to provide information regarding the John Doe defendants, with
whom they have a self-described “acquaintance” relationship (See Exhibit C at page 6), is
prejudicial to Plaintiffs and will directly affect their ability to fully litigate their claims.
Defendants have been able to identify names of the reviewers, but have some how been unable to
provide any contact information for them.

        Accordingly, Plaintiffs seek a conference with Your Honor regarding Defendants’ refusal
to provide contact information both in their initial disclosures and response to Plaintiffs’
interrogatories.



1
 Plaintiffs have not yet received a response to the Requests for the Production of Documents,
but expect such by the extended deadline pursuant to Standing Order 2020-04.
                                                 2
Case 1:19-cv-13775-NLH-AMD Document 22 Filed 06/04/20 Page 3 of 3 PageID: 264



      Thank you for your time and attention to this matter.

                                           Respectfully submitted,

                                           LEWIS & LIN, LLC


                                           _____________________
                                           David D. Lin

Enclosures

cc: Counsel of Record (via ECF)




                                              3
